EXHIBIT 10.78

 

VORNADO REALTY TRUST 2002 OMNIBUS SHARE PLAN
RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT made as of date set forth on Schedule A hereto
between VORNADO REALTY TRUST, a Maryland real estate investment trust (the
“Company”), and the employee of the Company or one of its affiliates listed on
Schedule A (the “Employee”).

 

RECITALS

 

A.                                   In accordance with the Vornado Realty Trust
2002 Omnibus Share Plan (the “Plan”), the Company desires in connection with the
employment of the Employee, to provide the Employee with an opportunity to
acquire shares of the Company’s common shares of beneficial interest, par value
$0.04 per share (the “Common Shares”), and thereby provide additional incentive
for the Employee to promote the progress and success of the business of the
Company and its subsidiaries.

 

B.                                     Schedule A hereto sets forth certain
significant details of the share grant herein and is incorporated herein by
reference.  Capitalized terms used herein and not otherwise defined have the
meanings provided on Schedule A.

 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

 

AGREEMENT

 


1.                                       GRANT OF RESTRICTED STOCK.  ON THE
TERMS AND CONDITIONS SET FORTH BELOW, AS WELL AS THE TERMS AND CONDITIONS OF THE
PLAN, THE COMPANY HEREBY GRANTS TO THE EMPLOYEE SUCH NUMBER OF COMMON SHARES AS
IS SET FORTH ON SCHEDULE A (THE “RESTRICTED STOCK”).


 


2.                                       VESTING PERIOD.  THE VESTING PERIOD OF
THE RESTRICTED STOCK (THE “VESTING PERIOD”) BEGINS ON THE GRANT DATE AND
CONTINUES UNTIL SUCH DATE AS IS SET FORTH ON SCHEDULE A AS THE DATE ON WHICH THE
RESTRICTED STOCK IS FULLY VESTED.  ON THE FIRST ANNUAL VESTING DATE FOLLOWING
THE DATE OF THIS AGREEMENT AND EACH ANNUAL VESTING DATE THEREAFTER THE NUMBER OF
SHARES OF RESTRICTED STOCK EQUAL TO THE ANNUAL VESTING AMOUNT SHALL BECOME
VESTED, SUBJECT TO EARLIER FORFEITURE AS PROVIDED IN THIS AGREEMENT.  TO THE
EXTENT THAT SCHEDULE A PROVIDES FOR AMOUNTS OR SCHEDULES OF VESTING THAT
CONFLICT WITH THE PROVISIONS OF THIS PARAGRAPH, THE PROVISIONS OF SCHEDULE A
WILL GOVERN.  EXCEPT AS PERMITTED UNDER SECTION 10, THE SHARES OF RESTRICTED
STOCK FOR WHICH THE APPLICABLE VESTING PERIOD HAS NOT EXPIRED MAY NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF OR ENCUMBERED (WHETHER
VOLUNTARY OR INVOLUNTARY OR BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR OTHER
LEGAL OR EQUITABLE PROCEEDING).


 

The Employee shall not have the right to receive cash dividends paid on shares
of Restricted Stock for which the applicable Vesting Period has not expired.  In

 

--------------------------------------------------------------------------------


 

lieu thereof, the Employee shall have the right to receive from the Company an
amount, in cash, equal to the cash dividends payable on shares of Restricted
Stock for which the applicable Vesting Period has not expired, provided the
Employee is employed by the Company on the payroll date coinciding with or
immediately following the date any such cash dividends are paid on the
Restricted Shares.

 

The Employee shall have the right to vote the Restricted Stock, regardless of
whether the applicable Vesting Period has expired.

 


3.                                       FORFEITURE OF RESTRICTED STOCK.  IF THE
EMPLOYMENT OF THE EMPLOYEE BY THE COMPANY TERMINATES FOR ANY REASON EXCEPT
DEATH, THE SHARES OF RESTRICTED STOCK FOR WHICH THE APPLICABLE VESTING PERIOD
HAS NOT EXPIRED AS OF THE DATE OF SUCH TERMINATION, SHALL BE FORFEITED AND
RETURNED TO THE COMPANY.  UPON THE EMPLOYEE’S DEATH, ALL OF THE SHARES OF
RESTRICTED STOCK (WHETHER OR NOT VESTED) SHALL BECOME FULLY VESTED AND SHALL NOT
BE FORFEITABLE.  UPON THE OCCURRENCE OF A CHANGE IN CONTROL OF THE COMPANY, ANY
SHARES OF RESTRICTED STOCK FOR WHICH THE APPLICABLE VESTING PERIOD HAS NOT
EXPIRED, SHALL BECOME FULLY VESTED AND SHALL NOT BE FOREFEITABLE.  FOR PURPOSES
OF THIS RESTRICTED STOCK AGREEMENT, A “CHANGE IN CONTROL” OF THE COMPANY MEANS
THE OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:


 

(i) individuals who, on the Grant Date, constitute the Board of Trustees of the
Company (the “Incumbent Trustees”) cease for any reason to constitute at least a
majority of the Board of Trustees (the “Board”), provided that any person
becoming a trustee subsequent to the Grant Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent Trustees
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without objection to such nomination) shall be an Incumbent Trustee; provided,
however, that no individual initially elected or nominated as a trustee of the
Company as a result of an actual or threatened election contest with respect to
trustees or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Trustee;

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Grant Date, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control if any of following becomes such a beneficial
owner:  (A) the Company or any majority-owned subsidiary of the Company
(provided that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any such
majority-owned subsidiary, (C) any underwriter temporarily holding securities

 

2

--------------------------------------------------------------------------------


 

pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) any of the
partners (as of the Grant Date) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”), (b)
any entities the majority of the voting interests of which are beneficially
owned by the Interstate Partners, or (c) any “group” (as described in Rule
13d-5(b)(i) under the Exchange Act) including the Interstate Partners (the
persons in (a), (b) and (c) shall be individually and collectively referred to
herein as, “Interstate Holders”);

 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or

 

(iv) Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s outstanding voting common equity interests immediately prior to
such liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Restricted Stock Agreement.

 


4.                                       CERTIFICATES.  EACH CERTIFICATE ISSUED
IN RESPECT OF THE RESTRICTED STOCK AWARDED UNDER THIS RESTRICTED STOCK AGREEMENT
SHALL BE REGISTERED IN THE EMPLOYEE’S NAME AND HELD BY THE COMPANY UNTIL THE
EXPIRATION OF THE APPLICABLE VESTING PERIOD.  AT THE EXPIRATION OF EACH VESTING
PERIOD, THE COMPANY SHALL DELIVER TO THE EMPLOYEE (OR, IF APPLICABLE, TO THE
EMPLOYEE’S LEGAL REPRESENTATIVES, BENEFICIARIES OR HEIRS) CERTIFICATES
REPRESENTING THE NUMBER OF COMMON SHARES THAT VESTED UPON THE EXPIRATION OF SUCH
VESTING PERIOD.  THE EMPLOYEE AGREES THAT ANY RESALE OF THE COMMON SHARES
RECEIVED UPON THE EXPIRATION OF THE APPLICABLE VESTING PERIOD SHALL NOT OCCUR
DURING THE “BLACKOUT PERIODS” FORBIDDING SALES OF COMPANY SECURITIES, AS SET
FORTH IN THE THEN APPLICABLE COMPANY EMPLOYEE MANUAL OR INSIDER TRADING
PROPERTY.  IN ADDITION, ANY RESALE SHALL BE MADE IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED, OR AN
APPLICABLE EXEMPTION THEREFROM, INCLUDING, WITHOUT LIMITATION, THE EXEMPTION
PROVIDED BY RULE 144 PROMULGATED THEREUNDER (OR ANY SUCCESSOR RULE).

 

3

--------------------------------------------------------------------------------


 


5.                                       TAX WITHHOLDING.  THE COMPANY HAS THE
RIGHT TO WITHHOLD FROM CASH COMPENSATION PAYABLE TO THE EMPLOYEE ALL APPLICABLE
INCOME AND EMPLOYMENT TAXES DUE AND OWING AT THE TIME THE APPLICABLE PORTION OF
THE RESTRICTED STOCK BECOMES INCLUDIBLE IN THE EMPLOYEE’S INCOME (THE
“WITHHOLDING AMOUNT”), AND/OR TO DELAY DELIVERY OF RESTRICTED STOCK UNTIL
APPROPRIATE ARRANGEMENTS HAVE BEEN MADE FOR PAYMENT OF SUCH WITHHOLDING.  IN THE
ALTERNATIVE, THE COMPANY HAS THE RIGHT TO RETAIN AND CANCEL, OR SELL OR
OTHERWISE DISPOSE OF SUCH NUMBER OF SHARES OF RESTRICTED STOCK AS HAVE A MARKET
VALUE DETERMINED AT DATE THE APPLICABLE SHARES VEST, APPROXIMATELY EQUAL TO THE
WITHHOLDING AMOUNT WITH ANY EXCESS PROCEEDS BEING PAID TO EMPLOYEE.


 


6.                                       CERTAIN ADJUSTMENTS.  IN THE EVENT OF
ANY CHANGE IN THE OUTSTANDING COMMON SHARES BY REASON OF ANY SHARE DIVIDEND OR
SPLIT, RECAPITALIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION OR
EXCHANGE OF SHARES OR OTHER CORPORATE CHANGE, OR ANY DISTRIBUTION TO COMMON
SHAREHOLDERS OTHER THAN REGULAR CASH DIVIDENDS, ANY SHARES OR OTHER SECURITIES
RECEIVED BY THE EMPLOYEE WITH RESPECT TO THE APPLICABLE RESTRICTED STOCK FOR
WHICH THE VESTING PERIOD SHALL NOT HAVE EXPIRED WILL BE SUBJECT TO THE SAME
RESTRICTIONS AS THE RESTRICTED STOCK WITH RESPECT TO AN EQUIVALENT NUMBER OF
SHARES AND SHALL BE DEPOSITED WITH THE COMPANY.


 


7.                                       NO RIGHT TO EMPLOYMENT.  NOTHING HEREIN
CONTAINED SHALL AFFECT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE
THE EMPLOYEE’S SERVICES, RESPONSIBILITIES AND DUTIES AT ANY TIME FOR ANY REASON
WHATSOEVER.


 


8.                                       NOTICE.  ANY NOTICE TO BE GIVEN TO THE
COMPANY SHALL BE ADDRESSED TO THE SECRETARY OF THE COMPANY AT 888 SEVENTH
AVENUE, NEW YORK, NEW YORK 10019 AND ANY NOTICE TO BE GIVEN THE EMPLOYEE SHALL
BE ADDRESSED TO THE EMPLOYEE AT THE EMPLOYEE’S ADDRESS AS IT APPEARS ON THE
EMPLOYMENT RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS AS THE COMPANY OR
THE EMPLOYEE MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.


 


9.                                       GOVERNING LAW.  THIS RESTRICTED STOCK
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCES TO PRINCIPLES OF CONFLICT OF
LAWS.


 


10.                                 SUCCESSORS AND ASSIGNS.  THIS RESTRICTED
STOCK AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND ANY SUCCESSORS TO THE COMPANY AND ANY SUCCESSORS TO THE EMPLOYEE BY
WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, BUT THIS RESTRICTED STOCK
AGREEMENT SHALL NOT OTHERWISE BE ASSIGNABLE OR OTHERWISE SUBJECT TO
HYPOTHECATION BY THE EMPLOYEE.


 


11.                                 SEVERABILITY.  IF, FOR ANY REASON, ANY
PROVISION OF THIS RESTRICTED STOCK AGREEMENT IS HELD INVALID, SUCH INVALIDITY
SHALL NOT AFFECT ANY OTHER PROVISION OF THIS RESTRICTED STOCK AGREEMENT NOT SO
HELD INVALID, AND EACH SUCH OTHER PROVISION SHALL TO THE FULL EXTENT CONSISTENT
WITH LAW CONTINUE IN FULL FORCE AND EFFECT.  IF ANY PROVISION OF THIS RESTRICTED
STOCK AGREEMENT SHALL BE HELD INVALID IN PART, SUCH INVALIDITY SHALL IN NO WAY
AFFECT THE REST OF SUCH PROVISION NOT HELD SO INVALID, AND THE REST OF SUCH
PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS RESTRICTED STOCK
AGREEMENT, SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE
AND EFFECT.

 

4

--------------------------------------------------------------------------------


 


12.                                 HEADINGS.  THE HEADINGS OF PARAGRAPHS HEREOF
ARE INCLUDED SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE
MEANING OR INTERPRETATION OF ANY OF THE PROVISIONS OF THIS RESTRICTED STOCK
AGREEMENT.


 


13.                                 COUNTERPARTS.  THIS RESTRICTED STOCK
AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS WITH THE SAME EFFECT AS IF
EACH OF THE SIGNING PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL COUNTERPARTS
SHALL BE CONSTRUED TOGETHER AND CONSTITUTE THE SAME INSTRUMENT.


 


14.                                 MISCELLANEOUS.  THIS RESTRICTED STOCK
AGREEMENT MAY NOT BE AMENDED EXCEPT IN WRITING SIGNED BY THE COMPANY AND THE
EMPLOYEE.  NOTWITHSTANDING THE FOREGOING, THIS RESTRICTED STOCK AGREEMENT MAY BE
AMENDED IN WRITING SIGNED ONLY BY THE COMPANY TO:  (A) CORRECT ANY ERRORS OR
AMBIGUITIES IN THIS RESTRICTED STOCK AGREEMENT; AND/OR (B) TO MAKE SUCH CHANGES
THAT DO NOT MATERIALLY ADVERSELY AFFECT THE EMPLOYEE’S RIGHTS HEREUNDER.  THIS
GRANT SHALL IN NO WAY AFFECT THE EMPLOYEE’S PARTICIPATION OR BENEFITS UNDER ANY
OTHER PLAN OR BENEFIT PROGRAM MAINTAINED OR PROVIDED BY THE COMPANY.  IN THE
EVENT OF A CONFLICT BETWEEN THIS RESTRICTED STOCK AGREEMENT AND THE PLAN, THE
PLAN SHALL GOVERN.


 


15.                                 CONFLICT WITH EMPLOYMENT AGREEMENT.  IF (AND
ONLY IF) THE EMPLOYEE AND THE COMPANY OR ITS AFFILIATES HAVE ENTERED INTO AN
EMPLOYMENT AGREEMENT, IN THE EVENT OF ANY CONFLICT BETWEEN ANY OF THE PROVISIONS
OF THIS AGREEMENT AND ANY SUCH EMPLOYMENT AGREEMENT THE PROVISIONS OF SUCH
EMPLOYMENT AGREEMENT WILL GOVERN.  AS FURTHER PROVIDED IN SECTION 7, NOTHING
HEREIN SHALL IMPLY THAT ANY EMPLOYMENT AGREEMENT EXISTS BETWEEN THE EMPLOYEE AND
THE COMPANY OR ITS AFFILIATES.


 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Restricted Stock Agreement has been executed by the
parties hereto as of the date and year first above written.

 

 

 

VORNADO REALTY TRUST

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Employee

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A TO RESTRICTED STOCK AGREEMENT

 

(Terms being defined are in quotation marks.)

 

Date of Restricted Stock Agreement:

 

 

 

 

 

Name of Employee:

 

 

 

 

 

Number of Common Shares Subject to Grant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Date on Which Restricted Stock is Fully Vested:

 

 

 

 

 

Vesting Period:

 

 

 

 

 

“Annual Vesting Amount”
Insert the number of Options that vest each year or other applicable vesting
schedule.

 

 

 

 

 

“Annual Vesting Date”
(or if such date is not a business day, on the next succeeding business day):
Insert the calendar date of each year on which Options will vest or other
appropriate vesting schedule.

 

 

 

Initials of Company representative:                   

 

Initials of Employee:                   

 

7

--------------------------------------------------------------------------------